Order, Supreme Court, New York County (Jacqueline Silber*353mann, J.), entered on or about September 12, 2003, granting defendant’s motion for a protective order pursuant to CPLR 3103 (a) directing that her deposition be conducted by live video conferencing, unanimously affirmed, with costs.
Defendant showed that requiring her to travel from her home in Kansas to New York City to be deposed would result in hardship, since she is the sole caregiver for her ailing nonagenarian grandmother, who is afflicted with dementia and requires around-the-clock care. She also has sole responsibility for a 10-year-old daughter with special needs. These factors are sufficient to warrant an exception from the rule that a nonresident defendant’s deposition should take place in the county where the action is pending (see Hoffman v Kraus, 260 AD2d 435, 437 [1999]). Thus, it was proper to permit defendant to be deposed by means of live video conferencing, a substitute for live testimony we find reasonable under the circumstances.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Buckley, P.J., Tom, Ellerin and Marlow, JJ.